NON-FINAL OFFICE ACTION
This non-final office action addresses U.S. Application No. 17/218,569, which is a broadening reissue application of U.S. Application No. 15/103,794 (hereinafter the “794 Application"), entitled ELECTROMAGNETIC RELAY, which issued as U.S. Patent No. 10,269,516 (hereinafter the “516 Patent") on April 23, 2019.
The status of the claims is as follows:
Claims 1-30 are pending and examined herein.
Claims 1-3, 5, 7-11, 13, 14, 18-26, 29 and 30 are rejected.
Claims 4, 6, 12, 15-17, 27 and 28 are objected.

I. STATUS OF CLAIMS
The 516 Patent issued with claims 1-19.
Applicant filed a preliminary amendment on March 31, 2021 (hereinafter the "2021 Preliminary Amendment") along with the filing of the present application.  In the 2021 Preliminary Amendment, patent claims 1 and 19 were amended, patent claims 2-18 were unchanged and new claims 20-30 were added.
Therefore, claims 1-30 are pending and will be examined herein.

II. PRIORITY
Examiners acknowledge that the present application is a reissue of the 794 Application, now the 516 Patent.  Examiners further acknowledge the claim that the 741 Application is a National Stage of PCT/JP2014/006139, filed December 9, 2014.  Examiners further acknowledge the Applicant’s claim of priority to JP2013/257752, filed December 13, 2013.

III. OBJECTION TO DRAWING AMENDMENTS
37 C.F.R. §1.173 (in part)
(b) Making amendments in a reissue application. An amendment in a reissue application is made either by physically incorporating the changes into the specification when the application is filed, or by a separate amendment paper. If amendment is made by incorporation, markings pursuant to paragraph (d) of this section must be used. If amendment is made by an amendment paper, the paper must direct that specified changes be made, as follows:
(3) Drawings. One or more patent drawings shall be amended in the following manner: Any changes to a patent drawing must be submitted as a replacement sheet of drawings which shall be an attachment to the amendment document. Any replacement sheet of drawings must be in compliance with § 1.84 and shall include all of the figures appearing on the original version of the sheet, even if only one figure is amended. Amended figures must be identified as "Amended," and any added figure must be identified as "New." In the event that a figure is canceled, the figure must be surrounded by brackets and identified as "Canceled." All changes to the drawing(s) shall be explained, in detail, beginning on a separate sheet accompanying the papers including the amendment to the drawings.
(i) A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be included. The marked-up copy must be clearly labeled as "Annotated Marked-up Drawings" and must be presented in the amendment or remarks section that explains the change to the drawings.
(ii) A marked-up copy of any amended drawing figure, including annotations indicating the changes made, must be provided when required by the examiner.

The drawing amendments to FIG. 42 submitted by Applicant along with the 2021 Preliminary Amendment are objected to because it is not proper under the rules.  Since FIG. 42 has been amended via the replacement sheet, this figure should be identified as “FIG. 42 Amended.”

IV. CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP §2111.01(I).  It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP §2111.01(II).  Therefore, unless one of the exceptions applies below, Examiners will interpret the limitations of the pending and examined claims using the broadest reasonable interpretation.

A.	Lexicographic Definitions
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01(IV).  Following an independent review of the claims in view of the specification herein, Examiners find that Patent Owner has not provided any lexicographic definitions related to claim terms with any reasonable clarity, deliberateness and precision.  

B.	Claim Interpretation Under 35 U.S.C. §112(f)
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function or a step-plus-function.  See 35 U.S.C. §112(f) and MPEP §2181-2183.  As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function
(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Examiners find herein that claim 30 includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. §112 (f) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Each such limitation will be discussed in turn as follows:

B1.	FL #1: “tester…” (Claim 30)
A first means-plus-function phrase is recited in claim 30 which recites “a tester…” or hereinafter FL #21.  Examiners determine herein that FL #1 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiners find that FL #1 in claim 30 recites: 
a tester….the tester is configured to detect whether a second current through the auxiliary external input/output terminal and the auxiliary external output/input terminal flows or does not flow so as to determine that the electromagnetic relay is in the OFF state

(B1)(a)	3-Prong Analysis: Prong (A)
FL #1 meets invocation prong (A) because "means ... for" type language is recited.  Examiners first find that “tester” is a generic placeholder or nonce term equivalent to “means” because the term “tester” does not convey any particular structure.  Examiners further find that the specification of the 516 Patent does not define “tester” and thus the specification of the 516 Patent does not impart or disclose any structure for the phrase, rather in the amended FIG. 42 as provided in the 2021 Preliminary Amendment, the so called tester 2000 is shown as no more than a box. 
Furthermore, there is no disclosure or suggestion from the prior art or the 516 Patent that any known “tester" is a sufficient structure to perform the functions recited in FL #1.  Specifically, there is no suggestion that any known tester of a prior art relay system can “determine that the electromagnetic relay is in the OFF state" as recited in claim 30.
Accordingly, Examiners find nothing in the specification, prosecution history or the prior art to construe “tester…” in FL #1 as the name of a sufficiently definite structure for performing the functions recited in FL #1 so as to take the overall claim limitation out of the ambit of §112(f).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiners conclude that the term “tester…” is a generic placeholder having no specific structure associated therewith.  Because “tester …” is merely a generic placeholder having no specific structure associated therewith, the Examiners conclude that FL #1 meets invocation Prong (A).
(B1)(b)	3-Prong Analysis: Prong (B)
FL #1 meets invocation prong (B) because it recites the function “to detect whether a second current through the auxiliary external input/output terminal and the auxiliary external output/input terminal flows or does not flow so as to determine that the electromagnetic relay is in the OFF state.”
(B1)(c)	3-Prong Analysis: Prong (C)
FL #1 meets invocation prong (C) because FL #1 does not recite sufficient structure for performing the claimed function.  Based upon a review of claim 30, the Examiners find that FL #1 recites very little structure, if any, for performing the function as set forth of FL #1.
In view of the Examiners findings above that FL #1 meets invocation prongs (A)-(C), the Examiners conclude FL #1 invokes interpretation under 35 U.S.C. §112 (f).
(B1)(d)	Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (f), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification of the 516 Patent, the Examiners are unable to find any sufficient corresponding structures for performing the claimed function.  As noted above, the drawings (FIG. 42) as most shows this tester as a blank box (See FIG. 42, box 2000).  Furthermore, the related portions of the specification of the 516 Patent that mention tester do nothing more than repeat the functions without clearly linking any sufficient structures for preforming those functions.
As provided in 35 U.S.C. §112(f), a limitation written in means-plus-function format is limited to “cover the corresponding structure, material, or acts described in the specification and equivalents thereof.”  Since Examiners are unable to find any more structures for FL #1 than a box connected to the auxiliary pins as shown in amended FIG. 42, Examiners will interpret FL #1 recited in claim 30 to be such for purposes of examination only herein.  In view of these findings, pursuant to 35 U.S.C. §112(f), FL #1 in claim 30 will be limited to the corresponding structures discussed above, specifically a box as discussed above and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. §112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. §112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. §112(f).

V. CLAIM REJECTIONS – 35 U.S.C. §112
The following is a quotation of 35 U.S.C. §112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim limitation FL #1 in claim 30 invokes 35 U.S.C. §112(f).  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function as discussed above.  Therefore, claim 30 which recites this limitation is indefinite and is rejected under 35 U.S.C. §112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. §112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. §132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. §132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. §132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 C.F.R. §1.75(d) and MPEP §§608.01(o) and 2181.

VI. CLAIM REJECTIONS – 35 U.S.C. §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Anticipation Rejections Applying Halbeck
Claims 1, 3, 5, 7-11, 13, 14 and 18-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 3,713,055 to Werner Halbeck (hereinafter “Halbeck”).  Regarding claim 1, Halbeck discloses an electromagnetic relay (See Halbeck FIG. 1, reprinted below), comprising:

    PNG
    media_image1.png
    649
    491
    media_image1.png
    Greyscale

Halbeck FIG. 1
a fixed terminal including an external input/output terminal and an external output/input terminal that can be electrically connected to the external input/output terminal (See FIG. 1 above, fixed terminal including external input/output terminal 12 and external output/input terminal 10 and fixed terminal 54); 
a movable terminal that can electrically connect the external input/output terminal and the external output/input terminal (See FIG. 1 above, movable terminal 40); 
an auxiliary fixed terminal that has a configuration different from that of the fixed terminal and includes an auxiliary external input/output terminal and an auxiliary external output/input terminal that can be electrically connected to the auxiliary external input/output terminal (See FIG. 1 above, auxiliary fixed terminal 74, auxiliary external input/output terminals connected thereto); 
an auxiliary movable terminal that has a configuration different from that of the movable terminal and can electrically connect the auxiliary external input/output terminal and the auxiliary external output/input terminal (See FIG. 1 above, auxiliary movable terminal 78); and 
an armature that moves each of the movable terminal and the auxiliary movable terminal so that: (1) the auxiliary movable terminal is switched so as not to be electrically connected to each of the auxiliary external input/output terminal and the auxiliary external output/input terminal, when the movable terminal is switched so as to be electrically connected to each of the external input/output terminal and the external output/input terminal, and (2) the auxiliary movable terminal is switched so as to be electrically connected to each of the auxiliary external input/output terminal and the auxiliary external output/input terminal, when the movable terminal is switched so as not to be electrically connected to each of the external input/output terminal and the external output/input terminal (See FIG. 1 above, and FIG. 5, reprinted below, armature 30/56 which causes the recited operations between the fixed/movable terminals and the auxiliary fixed/movable terminals), 

    PNG
    media_image2.png
    291
    242
    media_image2.png
    Greyscale

Halbeck FIG. 5

wherein a first axis along which a movable contact point of the movable terminal portion is moved by the armature and a second axis along which an auxiliary movable contact point of the auxiliary movable terminal is moved by the armature are not parallel (See FIGS. 1 and 5 above, note movement axis of movable terminal 40 is generally in the vertical direction of the figures and the movement axis of the auxiliary movable terminal 76 is generally at a non-zero angle to movement axis of the movable terminal 40).
Regarding claim 3, Halbeck discloses the relay of claim 1 and further comprising an auxiliary driving portion for moving the auxiliary movable terminal while the auxiliary driving portion comes into contact with the auxiliary movable terminal so as to switch between electrical connection and disconnection of the auxiliary movable terminal and the auxiliary fixed terminal, wherein the auxiliary driving portion is attached to the armature (See FIGS. 1 and 5 above, auxiliary driving portion 58).
Regarding claim 5, Halbeck discloses the relay of claim 1 and further wherein the armature includes an auxiliary driving portion for moving the auxiliary movable terminal while the auxiliary driving portion comes into contact with the auxiliary movable terminal so as to switch between electrical connection and disconnection of the auxiliary movable terminal and the auxiliary fixed terminal (See FIGS. 1 and 5 above, auxiliary driving portion 58).
Regarding claim 7, Halbeck discloses the relay accordingly to claim 1 and further wherein the auxiliary movable terminal is pushed upward by the armature so as to be electrically connected to the auxiliary fixed terminal (See FIGS. 1 and 5 above, note auxiliary movable terminal 76 is pushed upwards and to the right in the drawing.  Further note upward is a relative term with respect to the remaining features of the claim and thus the relay shown in FIGS. 1 and 5 of Halbeck can be rotated so the axis of movement of the auxiliary movable terminal can be vertical to create “upward” movement).
Regarding claim 8, Halbeck discloses the relay of claim 1 and further
comprising an electromagnet that generates electromagnetic force for driving the armature to move the movable terminal and the auxiliary movable terminal, each of the auxiliary movable terminal and the auxiliary fixed terminal is directly or indirectly supported by a bobbin on which a winding of the electromagnet is wound (See FIGS. 1 and 5 above, electromagnet comprising core 20 and windings 22 which are indirectly connected to the other components of the relay shown in FIG. 1).
Regarding claim 9, Halbeck discloses the relay of claim 1 and further comprising: an electromagnet that generates electromagnetic force for driving the armature to move the movable terminal and the auxiliary movable terminal (See FIGS. 1 and 5 above, electromagnet comprising core 20 and windings 22); and 
a body from which a tip portion of the external input/output terminal, a tip portion of the external output/input terminal, a tip portion of the auxiliary external input/output terminal, and a tip portion of the auxiliary external output/input terminal respectively project outward, the body being a base for directly or indirectly supporting each of the fixed terminal, the movable terminal, the auxiliary fixed terminal, the auxiliary movable terminal, the armature, and the electromagnet (See FIG. 1 above, body comprising lower body 2 and upper body 4).
Regarding claim 10, Halbeck discloses the relay of claim 9 and further wherein the auxiliary fixed terminal is directly or indirectly supported by the body (See FIG. 1 above, body comprising lower body 2 and upper body 4 which directly or indirectly supports all components therein).
Regarding claim 11, Halbeck discloses the relay of claim 9 and further comprising a cover attached to the body to enclose the fixed terminal, the movable terminal, the auxiliary fixed terminal, the auxiliary movable terminal, the armature, and the electromagnet (See FIG. 1 above, body comprising lower body 2 and upper body 4 which encloses the components therein).
Regarding claim 13, Halbeck discloses the relay of claim 9 and further wherein each of the tip portion of the auxiliary external input/output terminal and the tip portion of the auxiliary external output/input terminal has an appearance that can visually be distinguished from each of the tip portion of the external input/output terminal and the tip portion of the external output/input terminal (See FIGS. 1 and 5 above, note tips of various terminals shown.  Examiners further find that the inventor Halbeck of the relay shown in FIG. 1 would be able to visually distinguish the terminals of his own device).
Regarding claim 14, Halbeck discloses the relay of claim 9 and further wherein each of the tip portion of the auxiliary external input/output terminal and the tip portion of the auxiliary external output/input terminal has an area of a cross section smaller than that of each of the tip portion of the external input/output terminal and the tip portion of the external output/input terminal (See FIG. 1 above, note external terminals 8, 10 and 12 are larger than wires for auxiliary device comprising items 74, 76 and 78).
Regarding claim 18, Halbeck discloses the relay of claim 1 and further wherein the armature includes a horizontal portion that pivots (See FIG. 1 above, horizontal portion 30) and a vertical portion extending downward from the horizontal portion (See FIG. 1 above, vertical portion 56), wherein the movable terminal is provided so as to pivot in a same direction as a rotational direction of the vertical portion, and wherein the auxiliary movable terminal is provided so as to pivot in a same direction as a rotational direction of the horizontal portion (See FIGS. 1 and 5 above, note all these items pivot in the same rotational direction).
Regarding claim 19, Halbeck discloses the relay of claim 1 and further wherein a first tip end of the movable terminal has a movable contact point that comes into contact with a fixed contact point provided in the fixed terminal (See FIGS. 1 and 5 above, note rounded tip portion of the movable terminal 40), a second tip end portion of the auxiliary movable terminal has an auxiliary movable contact point that comes into contact with an auxiliary fixed contact point provided in the auxiliary fixed terminal (See FIGS. 1 and 5 above, note rounded tip portions of auxiliary movable terminal 78), wherein a first width of the movable terminal that traverses the movable contact point in a direction orthogonal to a first extending direction of the first tip end portion of the movable terminal is greater than a second width of the auxiliary movable terminal that traverses the auxiliary movable terminal in a direction orthogonal to a second extending direction of the second tip end portion of the auxiliary movable terminal (See FIGS. 1 and 5 above, note width of tip of movable terminal 40 is wider than the width of the tip of the auxiliary movable terminal 78).
Regarding claim 20, Halbeck discloses an electromagnetic relay (See FIGS. 1 and 5 above) comprising:
a fixed terminal including an external input/output terminal and an external output/input terminal that can be electrically connected to the external input/output terminal (See FIG. 1 above, fixed terminal including external input/output terminal 12 and external output/input terminal 10 and fixed terminal 54); 
a movable terminal that can electrically connect the external input/output terminal and the external output/input terminal (See FIG. 1 above, movable terminal 40); 
an auxiliary fixed terminal that has a different configuration from that of the fixed terminal and includes an auxiliary external input/output terminal and an auxiliary external output/input terminal that can be electrically connected to the auxiliary external input/output terminal (See FIG. 1 above, auxiliary fixed terminal 74, auxiliary external input/output terminals connectable thereto); 
an auxiliary movable terminal that has a different configuration from that of the movable terminal and can electrically connect the auxiliary external input/output terminal and the auxiliary external output/input terminal (See FIG. 1 above, auxiliary movable terminal 78); and 
an armature that moves each of the movable terminal and the auxiliary movable terminal so that: (1) the auxiliary movable terminal is switched so as not to electrically connect the auxiliary external input/output terminal to the auxiliary external output/input terminal, when the movable terminal is switched so as to be electrically connected to each of the external input/output terminal and the external output/input terminal, and (2) the auxiliary movable terminal is switched so as to electrically connect the auxiliary external input/output terminal to the auxiliary external output/input terminal, when the movable terminal is switched so as not to be electrically connected to each of the external input/output terminal and the external output/input terminal (See FIGS. 1 and 5 above, armature 30/32/56 which causes the recited operations between the fixed/movable terminals and the auxiliary fixed/movable terminals), 
wherein a first axis along which a movable contact point of the movable terminal is moved by the armature and a second axis along which an auxiliary movable contact point of the auxiliary movable terminal is moved by the armature are not parallel (See FIGS. 1 and 5 above, note movement axis of movable terminal 40 is generally in the vertical direction of the figures and the movement axis of the auxiliary movable terminal 76 is generally at a non-zero angle to movement axis of the movable terminal 40).
Regarding claim 21, Halbeck discloses the relay of claim 20 and further wherein the armature includes an auxiliary driving portion extending therefrom which is configured to come into and out of contact with the auxiliary movable terminal so as to actuate: (1) the auxiliary movable terminal being switched so as not to electrically connect the auxiliary external input/output terminal to the auxiliary external output/input terminal and (2) the auxiliary movable terminal being switched so as to electrically connect the auxiliary external input/output terminal to the auxiliary external output/input terminal (See FIGS. 1 and 5 above, auxiliary driving portion 58).
Regarding claim 22, Halbeck discloses the relay of claim 20 and further comprising an auxiliary driving portion which is fixed to the armature and is configured to come into and out of contact with the auxiliary movable terminal so as to actuate: (1) the auxiliary movable terminal being switched so as not to electrically connect the auxiliary external input/output terminal to the auxiliary external output/input terminal and (2) the auxiliary movable terminal being switched so as to electrically connect the auxiliary external input/output terminal to the auxiliary external output/input terminal (See FIGS. 1 and 5 above, auxiliary driving portion 58).
Regarding claim 23, Halbeck discloses the relay of claim 20 and further comprising a holder which has insulating properties, fixes the armature to the movable terminal while insulating the armature from the movable terminal, and is configured to move integrally with the armature (See FIGS. 1 and 5 above, holder 32); and 
an auxiliary driving portion which is configured to move integrally with the armature, and come into and out of contact with the auxiliary movable terminal so as to actuate: (1) the auxiliary movable terminal being switched so as not to electrically connect the auxiliary external input/output terminal to the auxiliary external output/input terminal and (2) the auxiliary movable terminal being switched so as to electrically connect the auxiliary external input/output terminal to the auxiliary external output/input terminal (See FIGS. 1 and 5 above, auxiliary driving portion 58).
Regarding claims 24 and 25, Halbeck discloses the relay of claim 23 and further wherein the auxiliary driving portion has electrical conductivity properties and insulation properties (Examiners find that all materials have these “properties”).

VII. CLAIM REJECTIONS – 35 U.S.C. §103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Obviousness Rejections Applying Halbeck and Bollinger
Claim 2 is rejected under 35 U.S.C. §103 as being obvious over Halbeck as applied to claims 1 above, and further in view of U.S. Patent Application Publication No. 2010/0127805 to Georg Bollinger et al. (hereinafter “Bollinger”).  Regarding this claim, Halbeck teaches the relay of claim 1 as discussed above, but not a partition wall.  Nevertheless, Bollinger teaches a relay device having primary contact switches and auxiliary contact switches wherein partition walls are provided between the primary contacts and the auxiliary contacts (See Bollinger FIG. 3, partitions 14).  It would have been obvious to place a partition wall between the primary relay and the auxiliary relay in the relay device of Halbeck.  One having ordinary skill in the art would do so because as noted in Bollinger, such partition wall prevent contact corrosion between the primary relay and the auxiliary relay of Halbeck (See Bollinger ¶0012).

Obviousness Rejections Applying Halbeck and Sakai
Claims 29 and 26 are rejected under 35 U.S.C. §103 as being obvious over Halbeck as applied to claims 1, 3, 5, 7-11, 13, 14 and 18-23 above, and further in view of U.S. Patent Application Publication No. 2014/0240065 to Natsumi Sakai et al. (hereinafter “Sakai”).
Regarding claim 29, Halbeck teaches the features of the electromagnetic relay as recited in claim 29 for the reasons as discussed above with respect to claims 1, 3, 5, 7-11, 14, 14 and 18-23.  Halbeck further teaches a generally housing for connecting the relay to other circuits (See Halbeck FIG. 1 above, housing comprising items 2/4) via terminal on the upper surface thereof (See Halbeck FIG. 1 above, terminals, 8, 10 and 12 and terminals for auxiliary relay which would be necessary but not shown).  However, Halbeck does not teach its relay having insertion terminals for a wiring board.  Nevertheless, Kato teaches an electromagnetic relay (See Sakai FIG. 1, reprinted below), having a housing for the electromagnetic relay (See Sakai FIG. 1 below,

    PNG
    media_image3.png
    546
    495
    media_image3.png
    Greyscale

Sakai FIG. 1
housing comprising items 9 and 10) and pin terminals for the internal circuitry of the relay (See Sakai FIG. 1 above, terminal pins 21 and 22 extending from lower surface thereof).  Sakai further teaches a wiring board with insertion holes configured to connect to the electromagnetic relay to the wiring board  and further the external pins of the electromagnetic relay are inserted into the insertion holes (See ¶0091).  It would have been obvious at the time the invention was made to provide the terminal pins for the electromagnetic relay at the under side of the housing of Halbeck in the manner as taught by Sakai.  One having ordinary skill in the art would do so to provide a mounting means for connecting the relay to a wiring circuit board.
Regarding claim 26, Halbeck teaches the features of claim 20 as provided above and further teaches the electromagnet including a bobbin and a winding wound round the bobbin, and is configured to generate electromagnetic force for driving the armature to move the movable terminal and the auxiliary movable terminal (See Halbeck FIGS. 1 and 5 above, electromagnet comprising core 20 and windings 22), and a body for directly or indirectly supporting each of the fixed terminal, the movable terminal, the auxiliary fixed terminal, the auxiliary movable terminal, the armature, and the electromagnet (See Halbeck FIG. 1 above, housing comprising items 2/4). 
However, Halbeck does not teach its relay having insertion terminals on a bottom of the body for insertion to a wiring board.  Nevertheless, Sakai teaches an electromagnetic relay (See Sakai FIG. 1, reprinted below), having a housing for the electromagnetic relay (See Sakai FIG. 1 below, housing comprising items 9 and 10) and pin terminals for the internal circuitry of the relay (See Sakai FIG. 1 above, terminal pins 21 and 22 extending from lower surface thereof).  Sakai thus teaches the housing/body includes a bottom surface from which a tip portion of the external input/output terminal, a tip portion of the external output/input terminal, a tip portion of the auxiliary external input/output terminal, and a tip portion of the auxiliary external output/input terminal respectively project outward.  It would have been obvious at the time the invention was made to provide the terminal pins for the electromagnetic relay at the underside of the housing/body of Halbeck in the manner as taught by Sakai.  One having ordinary skill in the art would do so to provide a mounting means for connecting the relay to a wiring circuit board.

Obviousness Rejections Applying Halbeck, Bollinger and Nozawa
The Examiners find that because claim 30 is indefinite under 35 U.S.C. §112(b) as outlined above, it is impossible to properly construe claim scope at this time.  See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) (“Because the claims are indefinite, the claims, by definition, cannot be construed.”).  However, in accordance with MPEP §2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though this claim is indefinite, the claim is construed and the art is applied as much as practically possible in the following art rejection.  
Claim 30 is rejected under 35 U.S.C. §103 as being obvious over Halbeck as applied to claims 1, 3, 5, 7-11, 13, 14 and 18-23 above, and further in view of Bollinger and U.S. Patent No. 4,464,628 to Teruo Nozawa (hereinafter “Nozawa”).  Regarding claim 30, Halbeck teaches the features of the electromagnetic relay as recited in claim 30 for the reasons as discussed above with respect to claims 1, 3, 5, 7-11, 14, 14 and 18-23.  However, Halbeck does not explicitly teach the use of the auxiliary relay in its device.  Nevertheless, Bollinger teaches a relay device having primary contact switches and auxiliary contact switches wherein the contact state of the auxiliary contact switches are used to determine the switch state of the device by monitoring the voltage across the auxiliary contact switch (See Bollinger ¶0011), which would be performed by a tester for the auxiliary contact switch.  It would have been obvious at the time the invention was made to determine the switch state of the relay of Halbeck by monitoring the voltage of its auxiliary relay.  One having ordinary skill in the art would do so because as noted above, Halbeck does not teach the use of its auxiliary relay, and further would do so because Bollinger explicitly teaches such as use.
However, while some tester would be required to monitor the state of the auxiliary contact switch, this combination does not teach the detail thereof.  Nevertheless, Nozawa teaches a relay tester that monitors the voltage and current across the relay to test the relay (See Nozawa FIG. 1, note tester which monitors the switch 12 by providing an analog signal, i.e., current, to the switch 12 and measures the current therefrom via an ammeter 8).  It would have further been obvious at the time the invention was made to use the relay tester of Nozawa in the proposed combination of Halbeck and Bollinger.  One having ordinary skill in the art would do so to test the state of the auxiliary relay.

VIII. ALLOWABLE SUBJECT MATTER
Claims 4, 6, 12, 15-17, 27 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art of record herein does not show or teach the armature formed of an electrically conductive material and the auxiliary driving portion formed of an insulating material as recited in the claim and in combination with the other features of the claim.
Regarding claim 6, the prior art of record herein does not show or teach the auxiliary movable terminal is directly attached to the armature as recited in the claim and in combination with the other features of the claim.
Regarding claim 12, the prior art of record herein does not show or teach the arrangement of the electromagnet, the fixed terminal and the auxiliary fixed terminal within the inner space of the cover as recited in the claim and in combination with the other features of the claim.
Regarding claim 15, the prior art of record herein does not show or teach the arrangement of the tip portions of the external input/output terminal, the external output/input terminal, the auxiliary external input/output terminal and the auxiliary external output/input terminal as recited in the claim and in combination with the other features of the claim.
Regarding claims 16 and 17, the prior art of record herein does not show or teach the additional fixed and movable terminals and operations thereof as recited in the claims and in combination with the other features of the claims.
Regarding claim 27, the prior art of record herein does not show or teach the structures of the bobbin including the upper and lower flanges and their relations thereof to other components of the relay as recited in the claim and in combination with the other features of the claim.
Regarding claim 28, the prior art of record herein does not show or teach the recited distances of the structures as recited in the claim and in combination with the other features of the claim.

IX. PRIOR OR CONCURRENT PROCEEDINGS
Applicant is reminded of the obligation apprise the Office of any prior or concurrent proceedings in which the 516 Patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, reissues, reexaminations, or litigations and the results of such proceedings.

X. INFORMATION MATERIAL TO PATENTABILITY
Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

XI. CONCLUSION
Claims 1-30 are pending and examined.
Claims 1-3, 5, 7-11, 13, 14, 18-26, 29 and 30 are rejected.
Claims 4, 6, 12, 15-17, 27 and 28 are objected.
The prior art made of record which is considered pertinent to Applicant’s disclosure is listed on the document titled ‘Notice of Reference Cited’ (“PTO-892”).  Unless expressly noted otherwise by the Examiners, all documents listed on the PTO-892 are cited in their entirety.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KENNETH WHITTINGTON whose telephone number is (571)272-2264.  The Examiner can normally be reached on 8:30am - 5:00pm, Monday - Friday.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer, SPE Art Unit 3992, can be reached at (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        








Conferees:

/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992